People v Disotell (2014 NY Slip Op 08452)





People v Disotell


2014 NY Slip Op 08452


Decided on December 3, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 3, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

PETER B. SKELOS, J.P.
THOMAS A. DICKERSON
CHERYL E. CHAMBERS
SANDRA L. SGROI, JJ.


2013-01910
 (Ind. No. 45/12)

[*1]The People of the State of New York, respondent,
v Ryan Disotell, appellant.


Neal D. Futerfas, White Plains, N.Y., for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Dutchess County (Greller, J.), imposed February 5, 2013, upon his conviction of assault in the first degree, upon his plea of guilty.
ORDERED that the sentence is affirmed.
The sentence imposed was not excessive (see People v Suitte , 90 AD2d 80).
SKELOS, J.P., DICKERSON, CHAMBERS and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court